Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 9 July 1782
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Sir;
                     Head Qrs July 9th 1782
                  
                  In answer to your Letter of yesterdays date, containing the following queries, "Is the Department of Inspector General necessary in the Army, or is it not?"  
                  "Has this Department been conducted during the course of five years agreeable to your Wishes, and have the consequences resulting from my exertions as Chief of the Department answered your Expectations?"
                  I give it as my clear opinion that it has been of the utmost utility, and continues to be of the greatest importance, for reasons too plain & obvious to stand in need of ennumeration; but more especially for having established one uniform system of Manoeuvres, & regulations in an Army composed of the Troops of thirteen States (each having its local prejudices) and subject to constant interruptions & deviations, from the frequent changes & dissolutions it has undergone.
                  It is equally just to declare, that the Department under your auspices, has been conducted with an intelligence, activity and Zeal, not less beneficial to the Public, than honorary to yourself; and that I have had abundant reason to be satisfied with your abilities & attention to the duties of your office during the four years you have been in the Service.  I have the honor to be Sir Yr Most Obt Servt
                  
                     Go: Washington
                  
               